DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 1-19 are pending.
Applicant’s arguments in the Remarks filed on 5/17/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections

Claims 15-18 are objected to because of the following informalities:  
Claim 15 recites “…receiver of claim 1” which appears to be a typo. It should be amended to –receiver of claim 14--. For the purpose of examination, Examiner has been interpreted claim 15 depends on claim 14.
Other dependent claims are objected the same.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 have been partly amended to claim that “where none of said plurality of customer devices uses said predefined URI to receive said content from said integrated network receiver”. Examiner can find no support for this limitation in the originally filed specification of the instant application. As disclosed in the specification (¶ [0016]-[0019] and ¶ [0024]), the content received and transcoded or passed through by the integrated receiver is then provided to the headend, which in turn distributes the content to local and regional subscribers to the content. The applicants are respectfully requested an explanation of support for this limitation with a citation of where this support may be found in the specification or required to cancel the new matter in the reply to this Office action.
Other dependent claims are rejected the same.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elstermann et al (US 2009/0165074) in view of Strothmann et al (US 9800933).
Regarding claim 1, Elstermann discloses an integrated network receiver (integrated receiver decoder (IRD) 122 in Figure 1) including a processor comprising:
(a) said integrated network receiver includes a first resource identifier from a video address server based upon a predefined resource identifier maintained by said integrated network receiver prior to being provided video content for said first channel (Figure 5; ¶ [0021] and ¶ [0028]-[0033] for initially maintaining by IRD a preassigned first media content provider from an uplink controller prior to being provided content), said integrated network receiver including an input suitable for receiving a first input video content from the broadcast network based upon said resource identifier (¶ [0025] for IRD includes a tuner for tuning to channels information to receive video content), wherein said integrated network receiver further obtains authorization from a content provider of said first input video prior to receiving said first input video (¶ [0019]-[0021] for providing authorize access of receiving content to IRD from media content provider);
(b) said integrated network receiver providing said first input video content for said first channel to a head end connected to a plurality of customer devices through a transmission network, where none of said plurality of customer devices uses predefined URI to receive said content from said integrated network receiver (¶ [0001] and ¶ [0018]-[0019] for providing content from media content provider to headend facility to re-broadcast content to a plurality of subscriber devices);
(c) said integrated network receiver updating said first resource identifier based upon data obtained from said video address server (¶ [0004], ¶ [0025]-[0026] and ¶ [0042] for updating media content provider information based on bitmask addressed message obtained from the uplink controller).
Elstermann is silent about integrated network receiver includes a first universal resource identifier for a first channel based upon a predefined URI maintained by said integrated network receiver prior to being provided video content for said first channel.
Strothmann discloses an integrated network receiver (server 410 in Figure 4 or headend server 512 in Figure 5) includes a first universal resource identifier for a first channel from a video address server based upon a predefined URI maintained by said integrated network receiver prior to being provided video content for said first channel, said integrated network receiver including an input suitable for receiving a first input video content from the Internet based upon said first universal resource identifier (Figures 2a-2b; Col 6 lines 30-57, Col 9 lines 63-67, Col 10 lines 38-67 and Col 12 lines 15-45), said integrated network receiver providing said first input video content for said first channel to a head end connected to a plurality of customer devices through a transmission network (Figure 4 and Col 8 lines 61-67 for server 410 provides content of QAM or IP channels to headend connected to a plurality of STBs 408 through HFC network), where none of said plurality of customer devices uses predefined URI to receive said content from said integrated network receiver (Col 2 line 55 through Col 3 line 54).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Elstermann system with the teaching of Strothmann about maintaining a predefined universal resource identifier for a first channel by said integrated network receiver prior to being provided video content for the first channel, so to provide an alternative way of providing and maintaining information of media content providers in matter of designed choices.

Regarding claim 2, Elstermann in view of Strothmann discloses the integrated network receiver as discussed in the rejection of claim 1. The combined system further discloses wherein said integrated network receiver including a second universal resource identifier for said first channel (taught by Strothmann; Figure 2a-2b).

Regarding claim 6, Elstermann in view of Strothmann discloses the integrated network receiver as discussed in the rejection of claim 1. The combined system further discloses wherein said first input video content is transcoded and said transcoded first input video content is provided as said first input video content for said first channel to said head end (taught by Elstermann; ¶ [0018]-[0019] and ¶ [0025]).

Regarding claim 7, Elstermann in view of Strothmann discloses the integrated network receiver as discussed in the rejection of claim 1. The combined system further discloses wherein said data obtained from said video address server is through a network connection (taught by Elstermann; ¶ [0028]-[0032]; and taught by Strothmann; Figures 4-5).

Regarding claim 8, Elstermann in view of Strothmann discloses the integrated network receiver as discussed in the rejection of claim 1. The combined system further discloses wherein said first universal resource identifier is updated on said video address server through a network connection (taught by Elstermann; (¶ [0004], ¶ [0025]-[0026] and ¶ [0042]; and Strothmann’s Figures 4-5).

Regarding claim 10, Elstermann in view of Strothmann discloses the integrated network receiver as discussed in the rejection of claim 1. The combined system further discloses wherein said integrated network receiver includes a plurality of additional channels and a plurality of corresponding additional universal resource identifiers, one of which is associated with a respective additional channel (Elstermann’s Figure 5; and Strothmann’s Figures 2a-2b).

Regarding claim 11, Elstermann in view of Strothmann discloses the integrated network receiver as discussed in the rejection of claim 1. The combined system further discloses monitoring network parameters related to said first input video content (taught by Strothmann; Col 5 lines 13-24 and Col 7 lines 59-64).

Regarding claim 12, Elstermann in view of Strothmann discloses the integrated network receiver as discussed in the rejection of claim 11. The combined system further discloses wherein said network parameters include at least one of a quality of service for said first input video content, a latency for said first input video content, packet losses for said first input video content, a bit rate for said first input video content, a transmission delay for said first input video content, an availability for said first input video content, a jitter for said first input video content, a goodput for said first input video content, errors for said first input video content, a packet delay variation for said first input video content, and an out-of-order delivery for said first input video content (taught by Strothmann; Col 3 lines 5-11, Col 4 lines 55-64, Col 5 lines 13-64 and Col 7 lines 59-64).

Regarding claim 13, Elstermann in view of Strothmann discloses the integrated network receiver as discussed in the rejection of claim 2. The combined system further discloses said integrated network receiver switching from receiving said first input video content based upon said first universal resource identifier to said second universal resource identifier based upon network parameters related to said first input video content (taught by Strothmann; Col 5 lines 1-10 and lines 28-33).

Regarding claims 14-15 and 19, all limitations of claims 14-15 and 19 are analyzed and rejected corresponding to claims 1-2 and 6 respectively.

Claims 3-5, 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Elstermann et al (US 2009/0165074) in view of Strothmann et al (US 9800933) as applied to claim 2 above, and further in view of Houghton et al (US 2005/0021609).
Regarding claim 3, Elstermann in view of Strothmann discloses the integrated network receiver as discussed in the rejection of claim 2. The combined system is silent about switching from receiving said first input video content based upon said first universal resource identifier to said second universal resource identifier when said video content is not available based upon said first universal resource identifier.
Houghton discloses switching from receiving said first input video content based upon said first universal resource identifier to said second universal resource identifier when said video content is not available based upon said first universal resource identifier (¶ [0065]-[0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Elstermann in view of Strothmann system with the teaching of Houghton, so to provide an enhanced system with a capability of switching to secondary source when the selected source is unavailable in the benefits of improving user viewing experience.

Regarding claim 4, Elstermann in view of Strothmann and further in view of Houghton discloses the integrated network receiver as discussed in the rejection of claim 3. The combined system further discloses wherein said integrated network receiver updating said second universal resource identifier based upon data obtained from said video address server (taught by Elstermann; ¶ [0004], ¶ [0025]-[0026] and ¶ [0042]; and taught by Strothmann; Col 6 lines 43-54 and Col 7 lines 3-13; and taught by Houghton; ¶ [0063]).

Regarding claim 5, Elstermann in view of Strothmann and further in view of Houghton discloses the integrated network receiver as discussed in the rejection of claim 4. The combined system further discloses wherein said integrated network receiver switching from receiving said first input video content based upon said second universal resource identifier to said first universal resource identifier when said video content is available based upon said first universal resource identifier (taught by Houghton; ¶ [0065]-[0070]).

Regarding claim 9, Elstermann in view of Strothmann and further in view of Houghton discloses the integrated network receiver as discussed in the rejection of claim 4. The combined system further discloses wherein said second universal resource identifier is updated on said video address server through a network connection (taught by Elstermann; (¶ [0004], ¶ [0025]-[0026] and ¶ [0042]; and Strothmann’s Figures 4-5; and taught by Houghton; Figure 7 and ¶ [0063]).

Regarding claims 16-18, all limitations of claims 16-18 are analyzed and rejected corresponding to claims 3-5 respectively.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421